DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 12/27/2021 have been entered, wherein claims 19-22 were added. Accordingly, claims 1-22 have been examined herein. The previous claim objections and rejections under 35 USC 112(a) and 35 USC 112(b) have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claim 19 is objected to because of the following informalities:  
Claim 19, “the annular second substrate holding surface, and the second substrate holding surface” should read “the annular annular substrate holding surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 10-12, 14-16, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP 2016201535), hereinafter Ishii, in view of Bonora et al. (US Patent 6298280), hereinafter Bonora.
Regarding claim 1, Ishii teaches a substrate processing apparatus (fig. 1) comprising: 
a centering stage (centering stage 10) configured to hold a first area of a lower surface of a substrate (fig. 1, substrate W; the centering stage 10 is configured to hold a first area of a lower surface of a substrate); 
a process stage (process stage 20) configured to hold a second area of the lower surface of the substrate (fig. 20, the process stage 20 is configured to hold a second area of the lower surface of the substrate); 
a process-stage rotating mechanism (process stage rotation mechanism 56, fig. 1) configured to rotate the process stage about a central axis of the process stage (paragraph 25 of the attached translation, process stage rotation mechanism 56 rotates the process stage about its axis C2); 
an eccentricity detecting mechanism (eccentricity detection unit 60 and processing unit 65) configured to obtain an amount of eccentricity and an eccentricity direction of a center of the substrate, when held on the centering stage, from a central axis of the centering stage (paragraph 0032 of the attached translation); and 
an aligner (paragraph 0052 of the attached translation; the aligner is made up of a centering stage rotation mechanism, a movement mechanism, and an operation control unit) configured to perform a centering operation for aligning the center of the substrate with the central axis of the process stage based on the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage (paragraphs 0007, 0052 and 0032), 
wherein the process stage includes an increased (inner) diameter portion having an annular substrate holding surface for holding the second area, and a decreased (inner) diameter portion supporting the increased diameter portion (See Ishii’s annotated fig. 1 below. The process stage includes an increased inner diameter portion having an annular  

    PNG
    media_image1.png
    848
    682
    media_image1.png
    Greyscale

Ishii does not explicitly teach wherein the aligner obtains, after the substrate is transferred from the centering stage to the process stage and held on the process stage, an amount of eccentricity and an eccentricity direction of the center of the substrate, held on the process stage, from the central axis of the process stage by use of the eccentricity detecting mechanism; and Page 2 of 15 4821-9689-2669.1DOCKET NO.: 101716.000223PATENT Application No.: 16/748,606 Office Action Dated: September 27, 2021 
confirms that the obtained amount of eccentricity of the center of the substrate from the central axis of the process stage is within a predetermined allowable range.  

However, Bonora teaches a method for wafer center determination in which is included a flow chart in fig. 13. Bonora teaches the sensing process and adjustment process are repeated until the desired results are achieved. Further, Bonora also teaches the results are verified 
Additionally, Bonora teaches a different process to ensure that the center wafer is aligned with the axis of rotation of the table. Bonora teaches pins 52 lift the wafer off of the table 44 and the wafer is still accommodated in the sensing unit 48. Once the table is adjusted, the pins 52 lower to deposit the wafer back onto the table 44. The wafer is then rotated on the table to ensure that the center of the wafer is aligned with the axis of rotation of the table (figs. 2A-2C, col. 3, lines 13-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii to incorporate the teachings of Bonora in order to provide a substrate processing apparatus, wherein after the substrate is transferred from the centering stage to the process stage, the eccentricity detecting mechanism measures the amount of eccentricity and eccentricity direction with respect to the central axis of the process stage in order to verify the wafer is aligned properly (similar to Bonora ensuring the center of the wafer is aligned with the axis of rotation of the table). Additionally, it would have been obvious to repeat the centering process if the wafer was not aligned properly within a predetermined allowable range (similar to Bonora’s repeating loop in fig. 13 of the process flow chart) or to advance to the next processing step if the wafer was properly aligned within a predetermined allowable range. Doing so would help promote uniform processing of the wafer and prevent defects by verifying the wafer is aligned properly after it has been transferred to the process stage and is ready for the next step of the process. 
Regarding claim 2, Ishii, as modified by Bonora, teaches the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein the aligner repeats the centering operation when the obtained amount of eccentricity of the center of 53the substrate from the central axis of the process stage is out of the predetermined allowable range (in the above rejection of claim 1, Ishii was modified to repeat the centering process if the wafer is not aligned properly within a predetermined allowable range).  
Regarding claim 3, Ishii, as modified by Bonora, teaches the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein the 5eccentricity detecting mechanism includes an eccentricity detector configured to measure the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage, and the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the process stage, from the central axis of the process stage (Ishii’s eccentricity detecting unit and processing unit includes a eccentricity detector in the form of a light emitting unit 61 and a light receiving unit 62. Ishii was modified so that the eccentricity detector detects the amount of eccentricity and the eccentricity direction of the wafer when it is held on the centering stage, with respect to the central axis of the centering stage, and when the wafer is held on the process stage, with respect to the central axis of the process stage), 
10the eccentricity detector is an optical eccentricity sensor which includes a light emitting section for emitting light (light emitting unit 61), and a light receiving section for receiving the light emitting from the light emitting section (light receiving unit 62). 
a distance between the light emitting section and the light receiving section in a vertical direction is set so as to be greater than a distance between an upper surface of the 15substrate held on the centering stage which is located at an eccentricity detecting position and a periphery of the process stage.  
However, Bonora teaches the wafer is accommodated in the sensing unit 48 in both the elevated position and the position in which it is supported by table 44 (figs. 2A-2C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ishii in view of Bonora to further incorporate the teachings of Bonora to allow the eccentricity detector to detect eccentricity of the wafer in both the elevated position and the position in which the wafer is supported by the process stage. Doing so would help promote uniform processing of the wafer and prevent defects by verifying the wafer is aligned properly after it has been transferred to the process stage and is ready for the next step of the process.
Ishii, as modified, teaches a distance between the light emitting section and the light receiving section in a vertical direction is set so as to be greater than a distance between an upper surface of the 15substrate held on the centering stage which is located at an eccentricity detecting position and a periphery of the process stage (Ishii, as modified, now teaches the wafer can be accommodated in the sensing unit when the wafer is in both the elevated position and the position in which it is held on the process stage. Therefore, Ishii, as modified, teaches a distance between the light emitting section and the light receiving section in a vertical direction is set so as to be greater than a distance between an upper surface of the 15substrate held on the .
Regarding claim 5, Ishii, as modified by Bonora, teaches the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein the aligner includes:  
54a centering-stage rotating mechanism (centering stage rotation mechanism 36) configured to rotate the centering stage until the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage is parallel to a predetermined offset axis extending in a horizontal direction (paragraph 0051 and 0052 of the attached translation); and  
5a moving mechanism (moving mechanism 41) configured to move the centering stage along the predetermined offset axis until the center of the substrate held on the centering stage is located on the central axis of the process stage (paragraphs 0051 and 0052 of the attached translation).
Regarding claim 6, Ishii, as modified by Bonora, teaches the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein the aligner 10performs a centering preparation operation for obtaining an initial relative position of the central axis of the centering stage with respect to the central axis of the process stage by use of the eccentricity detecting mechanism (paragraphs 0035-0038 of the attached translation. Additionally, the eccentricity detecting mechanism is being reinterpreted to include eccentricity detection unit 70), and performs the centering operation based on the initial relative position, and based on the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the 15central axis of the centering stage (paragraphs 0051 and 0052 of the attached translation).  
Regarding claim 7, Ishii, as modified, teaches the claimed invention as rejected above in claim 6. Additionally, Ishii, as modified, teaches wherein the aligner includes: 
a centering-stage rotating mechanism (centering stage rotation mechanism 36) configured to rotate the centering stage 20until the center of the substrate on the centering stage is located on a straight line which extends through the central axis of the process stage and extends parallel to a predetermined offset axis (paragraphs 0051 and 0052 of the attached translation); and 
a moving mechanism (moving mechanism 41) configured to move the centering stage along the predetermined offset axis until the center of the substrate held on the centering stage is 25located on the central axis of the process stage (paragraphs 0051 and 0052 of the attached translation).  
Regarding claim 10, Ishii teaches a substrate processing method comprising: 
holding a first area of a lower surface of a substrate with a centering stage (fig. 1, substrate W; the centering stage 10 holds a first area of a lower surface of a substrate); 
obtaining an amount of eccentricity and an eccentricity direction of a center of the substrate, when held on the centering stage, from a central axis of the centering stage (paragraph 0032 of the attached translation); Page 5 of 15 4821-9689-2669.1DOCKET NO.: 101716.000223PATENT Application No.: 16/748,606 Office Action Dated: September 27, 2021 
performing a centering operation for aligning the center of the substrate with a central axis of a process stage, based on the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage (paragraphs 0007, 0051, and 0052 of the attached translation), the process stage including an increased (inner) diameter portion having an annular substrate holding surface for holding a second area of the lower surface of the substrate, and a decreased (inner) diameter portion supporting the increased diameter portion (See Ishii’s annotated fig. 1 below. The process stage includes an increased inner diameter portion having an annular substrate holding surface for holding the second area, and a decreased inner diameter portion supporting the increased diameter portion); 

    PNG
    media_image2.png
    848
    682
    media_image2.png
    Greyscale

transferring the substrate from the centering stage to the process stage to be held on the process stage (paragraph 0053 of the attached translation).
Ishii does not explicitly teach obtaining an amount of eccentricity and an eccentricity direction of the center of the substrate, held on the process stage, from the central axis of the process stage; 
confirming that the obtained amount of eccentricity of the center of the substrate from the central axis of the process stage is within a predetermined allowable range; and 
processing the substrate while rotating the processing stage about the central axis of the processing stage, when the obtained amount of eccentricity of the center of the substrate from the central axis of the process stage is within the predetermined allowable range.  

However, Bonora teaches a method for wafer center determination in which is included a flow chart in fig. 13. Bonora teaches the sensing process and adjustment process are repeated until the desired results are achieved. Further, Bonora also teaches the results are verified (once the last adjustment is made, the flow chart proceeds to step 202 to verify the desired results are achieved). 
Additionally, Bonora teaches a different process to ensure that the center wafer is aligned with the axis of rotation of the table. Bonora teaches pins 52 lift the wafer off of the table 44 and the wafer is still accommodated in the sensing unit 48. Once the table is adjusted, the pins 52 lower to deposit the wafer back onto the table 44. The wafer is then rotated on the table to ensure that the center wafer is aligned with the axis of rotation of the table (figs. 2A-2C, col. 3, lines 13-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii to incorporate the teachings of Bonora in order to provide a substrate processing method, wherein after the substrate is transferred from the centering stage to the process stage, the eccentricity detecting mechanism measures the amount of eccentricity and eccentricity direction with respect to the central axis of the process stage in order to verify the wafer is aligned properly (similar to 
Regarding claim 11, Ishii, as modified, teaches the claimed method as rejected above in claim 10. Additionally, Ishii, as modified, teaches wherein the centering operation is repeated when the obtained amount of eccentricity of the center of the substrate from the central axis of the process stage is out of the predetermined 20allowable range (in the above rejection of claim 10, Ishii was modified to repeat the centering process if the wafer is not aligned properly within a predetermined allowable range).  
Regarding claim 12, Ishii, as modified, teaches the claimed method as rejected above in claim 10. Additionally, Ishii, as modified, teaches wherein obtaining the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage, and obtaining the 25amount of eccentricity and the eccentricity direction of the center of the substrate, held on the process stage, from the central axis of the process stage are performed by an eccentricity detector which is an optical eccentricity sensor including a light emitting 57section for emitting light, and a light receiving section for receiving the light emitting from the light emitting section (Ishii’s eccentricity detecting unit and processing unit includes a eccentricity detector in the form of a light emitting unit 61 and a light receiving unit 62. Ishii was modified so that the eccentricity detector detects the amount of eccentricity and the eccentricity direction of the wafer when it is held on the centering stage, with respect to the central axis of the centering stage, and when the wafer is held on the process stage, with respect to the central axis of the process stage). 
Ishii, as modified, does not explicitly teach a distance between the light emitting section and the light receiving section in a vertical direction is set so as to be greater than a distance between an upper surface of the 5substrate held on the centering stage and a periphery of the process stage.  
However, Bonora teaches the wafer is accommodated in the sensing unit 48 in both the elevated position and the position in which it is supported by table 44 (figs. 2A-2C). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ishii in view of Bonora to further incorporate the teachings of Bonora to allow the eccentricity detector to detect eccentricity of the wafer in both the elevated position and the position in which the wafer is supported by the process stage. Doing so would help promote uniform processing of the wafer and prevent defects by verifying the wafer is aligned properly after it has been transferred to the process stage and is ready for the next step of the process.
Ishii, as modified, teaches a distance between the light emitting section and the light receiving section in a vertical direction is set so as to be greater than a distance between an upper surface of the 5substrate held on the centering stage and a periphery of the process stage (Ishii, as modified, now teaches the wafer can be accommodated in the sensing unit when the wafer is in both the elevated position and the position in which it is held on the process stage. Therefore, Ishii, as modified, teaches a distance between the light emitting section and the light receiving section in a vertical direction is set so as to be greater than a distance between an upper surface of the 5substrate held on the centering stage and a periphery of the process stage).
Regarding claim 14, Ishii, as modified, teaches the claimed method as rejected above in claim 10. Additionally, Ishii, as modified, teaches wherein the centering operation includes: 
an operation of rotating the centering stage until the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage is parallel to a predetermined offset axis extending in a horizontal direction (paragraphs 0051 and 0052 of the attached translation); and  
20an operation of moving the centering stage along the predetermined offset axis until the center of the substrate held on the centering stage is located on the central axis of the process stage (paragraphs 0051 and 0052 of the attached translation).  
Regarding claim 15, Ishii, as modified, teaches the claimed method as rejected above in claim 10. Additionally, Ishii, as modified, teaches 25before the centering operation, performing a centering preparation operation for obtaining an initial relative position of the central axis of the centering stage with respect to the central axis of the process stage (paragraphs 0035-0038 of the attached translation.), 
58wherein the centering operation is performed based on the initial relative position, and based on the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage (paragraphs 0051 and 0052 of the attached translation).  
Regarding claim 16, Ishii, as modified, teaches the claimed method as rejected above in claim 15. Additionally, Ishii, as modified, teaches wherein the centering operation includes: 
an operation of rotating the centering stage until the center of the substrate on the centering stage is located on a straight line which extends through the central axis of the process stage and extends parallel to a predetermined offset axis (paragraphs 0051 and 0052 of the attached translation); and  
10an operation of moving the centering stage along the predetermined offset axis until a distance between the central axis of the centering stage and the central axis of the processing stage becomes equal to the amount of eccentricity of the center of the substrate, when held on the process stage, from the central axis of the process stage (paragraphs 0051 and 0052 of the attached translation). 
Regarding claim 19, Ishii, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein an upper surface of the increased diameter portion constitutes the annular second substrate holding surface (See Ishii’s annotated fig. 1 below).

    PNG
    media_image3.png
    848
    682
    media_image3.png
    Greyscale

and the second substrate holding surface has an outer diameter smaller than a diameter of the substrate (Ishii teaches the second substrate holding surface has an outer diameter which is the same as or smaller than the diameter of the wafer (paragraph 0026 of the attached translation). It would have been obvious to size the annular substrate holding surface to have an outer diameter smaller than a diameter of the substrate in order to properly measure the eccentricity of the wafer.).  
Regarding claim 21, Ishii, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein the increased diameter portion is secured to the decreased diameter portion (Ishii, fig. 1).  
Regarding claim 22, Ishii, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein the increased diameter portion is formed integrally with the decreased diameter portion (Ishii, fig. 1, the cross hatching is .
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP 2016201535), hereinafter Ishii, in view of Bonora et al. (US Patent 6298280), hereinafter Bonora, as applied to claims 1 and 10 above, and further in view of Otsuka (US PGPUB 20210050243).
Regarding claim 4, Ishii in view of Bonora teach the claimed invention as rejected above in claim 1. Additionally, Ishii, as modified, teaches wherein the eccentricity detecting mechanism includes an eccentricity detector configured to measure 20the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage, and the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the process stage, from the central axis of the process stage (Ishii’s eccentricity detecting unit and processing unit includes a eccentricity detector in the form of a light emitting unit 61 and a light receiving unit 62. Ishii was modified so that the eccentricity detector detects the amount of eccentricity and the eccentricity direction of the wafer when it is held on the centering stage, with respect to the central axis of the centering stage, and when the wafer is held on the process stage, with respect to the central axis of the process stage).  
the eccentricity detector includes an imaging device and a light projector for 25emitting light toward the imaging device.  
However, Otsuka teaches an alignment measuring device 55 which is equipped with, a combined wafer holder; an imaging unit 902; and an irradiating unit 903 [0105] which emits light toward the imaging device (fig. 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii in view of Bonora to incorporate the teachings of Otsuka to provide a eccentricity detector which includes an imaging device and a light projector for emitting light toward the imaging device. Doing so would have been a simple substitution for one known sensing device (as taught by Ishii) for another known sensing device (as taught by Otsuka) to obtain the predictable result of sensing the eccentricity. 
Regarding claim 13, Ishii in view of Bonora teaches the claimed method as rejected above in claim 10. Additionally, Ishii, as modified, teaches wherein obtaining the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage, and obtaining the 10amount of eccentricity and the eccentricity direction of the center of the substrate, held on the process stage, from the central axis of the process stage are performed by an eccentricity detector (Ishii’s eccentricity detecting unit and processing unit includes a eccentricity detector in the form of a light emitting unit 61 and a light receiving unit 62. Ishii was modified so that the eccentricity detector detects the amount of eccentricity and the eccentricity direction of the wafer when it 
Ishii, as modified, does not teach which includes an imaging device and a light projector for emitting light toward the imaging device.  
However, Otsuka teaches an alignment measuring device 55 which is equipped with, a combined wafer holder; an imaging unit 902; and an irradiating unit 903 [0105] which emits light toward the imaging device (fig. 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have modified Ishii in view of Bonora to incorporate the teachings of Otsuka to provide a eccentricity detector which includes an imaging device and a light projector for emitting light toward the imaging device. Doing so would have been a simple substitution for one known sensing device (as taught by Ishii) for another known sensing device (as taught by Otsuka) to obtain the predictable result of sensing the eccentricity. 
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP 2016201535), hereinafter Ishii, in view of Bonora et al. (US Patent 6298280), hereinafter Bonora, as applied to claims 1-7 and 10-16 above, and further in view of Qian et al. (US PGPUB 20140273749), hereinafter Qian. 
Regarding claim 8, Ishii in view of Bonora teaches the claimed invention as rejected above in claim 5. Additionally, Ishii, as modified, teaches wherein the aligner further includes an operation controller (operation control unit 75) for controlling operations of the moving mechanism and the centering-stage rotating mechanism (paragraph 0051 of the attached translation),
the operation controller includes:  
an operation control unit configured to perform operation to output an amount of movement and an amount of rotation of the centering stage for aligning the center of the substrate with the central axis of the process stage (paragraph 0051 of the attached translation). 
Ishii, as modified, does not teach 5a memory in which a learned model constructed by machine learning is stored; and 
a processing device configured to perform operation to output an amount of movement and an amount of rotation of the centering stage for aligning the center of the substrate with the central axis of the process stage, when the amount of 10eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage is inputted into the learned model.  
However, Qian teaches a wafer processing device including a computing device which can include a microprocessor [0052] and a machine-readable storage media [0141]. Additionally, Qian teaches a dynamic library wherein feedback may be generated to automatically update the processing algorithm [0136]. Further, the flow chart of Qian’s figure 16D illustrates step 1640 in which error is determined for feedback to processing of subsequent substrates. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii in view of Bonora to  Doing so would allow the process to continuously improve by outputting more accurate amounts of movements and amounts of rotation because the computer learns from its past error in recommendations. This would translate to decreased processing time due to the centering operation having to be performed less. 
Regarding claim 9, Ishii, as modified, teaches the claimed invention as rejected above in claim 7. Additionally, Ishii, as modified, teaches wherein the aligner 15further includes an operation controller (operation control unit 75) for controlling operations of the moving mechanism and the centering-stage rotating mechanism (paragraph 0051 of the attached translation), 
the operation controller includes: 
an operation control unit configured to perform operation to output an amount of movement and an amount of rotation of the centering stage for aligning the center of the substrate with the central axis of the process stage (paragraph 0051 of the attached translation).
a memory in which a learned model constructed by machine learning is stored; and  
20a processing device configured to perform operation to output an amount of movement and an amount of rotation of the centering stage for aligning the center of the substrate with the central axis of the process stage, when the initial relative position and the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage is 25inputted into the learned model.  
However, Qian teaches a wafer processing device including a computing device which can include a microprocessor [0052] and a machine-readable storage media [0141]. Additionally, Qian teaches a dynamic library wherein feedback may be generated to automatically update the processing algorithm [0136]. Further, the flow chart of Qian’s figure 16D illustrates step 1640 in which error is determined for feedback to processing of subsequent substrates. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii in view of Bonora to incorporate the teachings of Qian to provide storage in the form of a dynamic library in which error in calculating the eccentricity direction and amount is determined for feedback to processing of subsequent substrates and is stored in the dynamic library. Additionally it would have been obvious to include a processor configured to calculate and output an amount of movement and an amount of rotation of the centering stage for aligning the center of the substrate with the central axis of the process stage based on the dynamic library, in which the amount of 10eccentricity and the eccentricity direction of the center of the substrate, held on the  Doing so would allow the process to continuously improve by outputting more accurate amounts of movements and amounts of rotation because the computer learns from its past error in recommendations. This would translate to decreased processing time due to the centering operation having to be performed less. 
Regarding claim 17, Ishii, as modified, teaches the claimed method as rejected above in claim 14. Additionally, Ishii, as modified, teaches an amount of rotation and an amount of movement of the centering stage for aligning the center of the substrate with the central axis of the process stage are outputted 20from the operation control unit 75 (paragraph 0051 of the attached translation).
Ishii, as modified, does not teach wherein the 15amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage are inputted into a learned model constructed by machine learning, and 
an amount of rotation and an amount of movement of the centering stage for aligning the center of the substrate with the central axis of the process stage are outputted 20from the learned model.  
However, Qian teaches a wafer processing device including a computing device which can include a microprocessor [0052] and a machine-readable storage media [0141]. Additionally, Qian teaches a dynamic library wherein feedback may be generated to automatically update the processing algorithm [0136]. Further, the flow chart of Qian’s figure 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii in view of Bonora to incorporate the teachings of Qian to provide storage in the form of a dynamic library in which error in calculating the eccentricity direction and amount is determined for feedback to processing of subsequent substrates and is stored in the dynamic library. Additionally it would have been obvious to include a processor configured to calculate and output an amount of movement and an amount of rotation of the centering stage for aligning the center of the substrate with the central axis of the process stage based on the dynamic library, in which the amount of 10eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage is inputted into the dynamic library from previously processed substrates. Doing so would allow the process to continuously improve by outputting more accurate amounts of movements and amounts of rotation because the computer learns from its past error in recommendations. This would translate to decreased processing time due to the centering operation having to be performed less. 
Regarding claim 18, Ishii, as modified, teaches the claimed method as rejected above in claim 16. Additionally, Ishii, as modified, teaches an amount of rotation and an amount of movement of the centering stage for aligning the center of the substrate with the central axis of the process stage are outputted from the operation control unit 75 (paragraph 0051 of the attached translation).
wherein the initial relative position and the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage 25are inputted into a learned model constructed by machine learning, and 
an amount of rotation and an amount of movement of the centering stage for aligning the center of the substrate with the central axis of the process stage are outputted from the learned model.
However, Qian teaches a wafer processing device including a computing device which can include a microprocessor [0052] and a machine-readable storage media [0141]. Additionally, Qian teaches a dynamic library wherein feedback may be generated to automatically update the processing algorithm [0136]. Further, the flow chart of Qian’s figure 16D illustrates step 1640 in which error is determined for feedback to processing of subsequent substrates. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii in view of Bonora to incorporate the teachings of Qian to provide storage in the form of a dynamic library in which error in calculating the eccentricity direction and amount is determined for feedback to processing of subsequent substrates and is stored in the dynamic library. Additionally it would have been obvious to include a processor configured to calculate and output an amount of movement and an amount of rotation of the centering stage for aligning the center of the substrate with the central axis of the process stage based on the dynamic library, in which the amount of 10eccentricity and the eccentricity direction of the center of the substrate, held on the  Doing so would allow the process to continuously improve by outputting more accurate amounts of movements and amounts of rotation because the computer learns from its past error in recommendations. This would translate to decreased processing time due to the centering operation having to be performed less. 
Allowable Subject Matter
4. Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, Ishii et al. (JP 2016201535), hereinafter Ishii, in view of Bonora et al. (US Patent 6298280), hereinafter Bonora, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structural feature of the gradually decreasing outer diameter of the increased diameter portion as particularly claimed in combination with all other elements of claims 1 and 19. 
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9248545 in view of Ishii et al. (JP 2016201535), hereinafter Ishii, and further in view of Bonora et al. (US Patent 6298280), hereinafter Bonora. 
Instant Application 16/748,606
Patent No. 9248545
A substrate processing apparatus comprising: 

1. A substrate processing apparatus for processing a substrate, comprising:
a centering stage configured to hold a first area of a lower surface of a substrate;  

a first substrate stage having a first substrate-holding surface configured to hold a first region in a lower surface of the substrate;
5a process stage configured to hold a second area of the lower surface of the substrate; 

a second substrate stage having a second substrate-holding surface configured to hold a second region in the lower surface of the substrate;
10a process-stage rotating mechanism configured to rotate the process stage about a central axis of the process stage; 

a second-stage rotating mechanism configured to rotate the second substrate stage about an axis of the second substrate stage;
an eccentricity detecting mechanism configured to obtain an amount of eccentricity and an eccentricity direction of a center of the substrate, when held on the centering stage, from a central axis of the centering stage; and  
an aligner configured to perform a centering operation for aligning the center of the substrate with the central axis of the process stage based on the amount of eccentricity and the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage, 

and an aligner configured to measure an amount of eccentricity of a center of the substrate from the axis of the second substrate stage and align the center of the substrate with the axis of the second substrate stage.
4. The substrate processing apparatus according to claim 1, wherein the aligner comprises: an eccentricity detector configured to measure the amount of eccentricity and determine a maximum eccentric point on the substrate that is farthest from an axis of the first substrate stage; a first-stage rotating mechanism configured to rotate the first substrate stage until a line interconnecting the maximum eccentric point and the axis of the first substrate stage becomes parallel to a predetermined offset axis extending horizontally; and a horizontally-moving mechanism configured to move the first substrate stage along the offset axis until the 


U.S. Patent No. 9248545 does not teach wherein the process stage includes an increased diameter portion having an annular substrate holding surface for holding the second area, and a decreased diameter portion supporting the increased diameter portion. However, Ishii teaches wherein the process stage includes an increased (inner) diameter portion having an annular substrate holding surface for holding the second area, and a decreased (inner) diameter portion supporting the increased diameter portion (See Ishii’s annotated fig. 1 below. The process stage includes an increased inner diameter portion having an annular substrate holding surface for holding the second area, and a decreased inner diameter portion supporting the increased diameter portion). 

    PNG
    media_image1.png
    848
    682
    media_image1.png
    Greyscale



U.S. Patent No. 9248545 in view of Ishii does not teach wherein the aligner obtains, after the substrate is transferred from the centering 20stage to the process stage and held on the process stage, an amount of eccentricity and an eccentricity direction of the center of the substrate, held on the process stage, from the central axis of the process stage by use of the eccentricity detecting mechanism; and confirms that the obtained amount of eccentricity of the center of the substrate from the central axis of the process stage is within a predetermined allowable range.  However, Bonora teaches a method for wafer center determination in which is included a flow chart in fig. 13. Bonora teaches the sensing process and adjustment process are repeated until the desired results are achieved. Further, Bonora also teaches the results are verified (once the last adjustment is made, the flow chart proceeds to step 202 to verify the desired results are achieved). Additionally, Bonora teaches a different process to ensure that the center wafer is aligned with the axis of rotation of the table. Bonora teaches pins 52 lift the wafer off of the table 44 and the wafer is still accommodated in the sensing unit 48. Once the table is adjusted, the pins 52 lower to deposit the wafer back onto the table 44. The wafer is then rotated on the table to ensure that the center wafer is aligned . 
Claims 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10458020 in view of Ishii et al. (JP 2016201535), hereinafter Ishii, and further in view of Bonora et al. (US Patent 6298280), hereinafter Bonora.
Instant Application 16/748,606
US Patent No. 10458020
10. A substrate processing method comprising: 

1. A substrate processing method comprising: 
holding a first area of a lower surface of a substrate with a centering stage;  

holding a first area of a lower surface of a substrate with a centering stage;
56obtaining an amount of eccentricity and an eccentricity direction of a center of the substrate, when held on the centering stage, from a central axis of the centering stage; 

obtaining an amount of eccentricity and an eccentricity direction of a center of the substrate, when held on the centering stage, from a central axis of the centering stage; calculating a distance by which the centering stage is to be moved and an angle through which the centering stage is to be rotated, based on an initial relative position of the central axis of the centering stage with respect to a central axis of a processing stage, the amount of eccentricity, and the eccentricity direction, the distance and the angle to be calculated being a distance and an angle necessary for the center of the substrate on the centering stage to be located on the central axis of the processing stage
performing a centering operation for aligning the center of the substrate with a central axis of a process stage, based on the amount of eccentricity and the eccentricity 5direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage; 


transferring the substrate from the centering stage to the process stage to be held on the process stage; 

holding a second area of the lower surface of the substrate with the processing stage, while separating the centering stage from the substrate;
1514. The substrate processing method according to claim 10, wherein the centering operation includes: 

2. The substrate processing method according to claim 1, wherein the centering operation includes:
an operation of rotating the centering stage until the eccentricity direction of the center of the substrate, held on the centering stage, from the central axis of the centering stage is parallel to a predetermined offset axis extending in a horizontal direction; and  

an operation of rotating the centering stage until the center of the substrate on the centering stage is located on a straight line which extends through the central axis of the processing stage and extends parallel to the predetermined offset axis.
20an operation of moving the centering stage along the predetermined offset axis until the center of the substrate held on the centering stage is located on the central axis of the process stage.  

an operation of moving the centering stage along a predetermined offset axis until a distance between the central axis of the centering stage and the central axis of the processing stage becomes equal to the amount of eccentricity


U.S. Patent No. 10458020 does not teach the process stage including an increased diameter portion having an annular substrate holding surface for holding a second area of the lower surface of the substrate, and a decreased diameter portion supporting the increased diameter portion. However, Ishii teaches wherein the process stage includes an increased (inner) diameter portion having an annular substrate holding surface for holding the second area, and a decreased (inner) diameter portion supporting the increased diameter portion (See Ishii’s annotated fig. 1 below. The process stage includes an increased inner diameter portion having an annular substrate holding surface for holding the second area, and a decreased inner diameter portion supporting the increased diameter portion). 

    PNG
    media_image1.png
    848
    682
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified US Patent No. 9248545 to incorporate the teachings of Ishii to provide wherein the process stage includes an increased diameter portion having an annular substrate holding surface for holding the second area, and a decreased diameter portion supporting the increased diameter portion. Doing so would promote stability and allow the device to function as intended. Additionally, doing so would protect the internal components of the process stage from dust and debris over time. 

U.S. Patent No. 10458020 in view of Ishii does not teach obtaining an amount of eccentricity and an eccentricity direction of the center of 10the substrate, held on the process stage, from the central axis of the process stage; confirming that the obtained amount of eccentricity of the center of the substrate from the central axis of the process stage is within a predetermined allowable range; and processing the substrate while rotating the processing stage about its central axis, when the obtained amount of eccentricity of the center of the substrate from the central 15axis of the process stage is within the predetermined allowable range.  However, Bonora teaches a method for wafer center determination in which is included a flow chart in fig. 13. Bonora teaches the sensing process and adjustment process are repeated until the desired results are achieved. Further, Bonora also teaches the results are verified (once the last adjustment is made, the flow chart proceeds to step 202 to verify the desired results are achieved). Additionally, Bonora teaches a different process to ensure that the center wafer is aligned with the axis of rotation of the table. Bonora teaches pins 52 lift the wafer off of the table 44 and the wafer is still accommodated in the sensing unit 48. Once the table is adjusted, the pins 52 lower to deposit the wafer back onto the table 44. The wafer is then rotated on the table to ensure that the center wafer is aligned with the axis of rotation of the table (figs. 2A-2C, col. 3, lines 13-20). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 10458020 in view of Ishii to incorporate the teachings of Bonora in order to provide a substrate processing method, wherein after the substrate is transferred from the centering stage to the process stage, the eccentricity detecting mechanism measures the amount of eccentricity and eccentricity direction with respect to the central axis of the process stage in order to verify the wafer is aligned properly (similar to Bonora ensuring the center of the wafer is aligned with the axis of rotation of the table). Additionally, it would have been obvious to .
Response to Arguments
6. Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues Ishii in view of Bonora fails to teach the amended claim language. The examiner respectfully disagrees. Ishii in view of Bonora teaches wherein the process stage includes an increased (inner) diameter portion having an annular substrate holding surface for holding the second area, and a decreased (inner) diameter portion supporting the increased diameter portion (See Ishii’s annotated fig. 1 below. The process stage includes an increased inner diameter portion having an annular substrate holding surface for holding the second area, and a decreased inner diameter portion supporting the increased diameter portion). 

    PNG
    media_image1.png
    848
    682
    media_image1.png
    Greyscale

See above rejection for more details. 
Applicant argues the double patenting rejections are no longer necessary in view of the amended claim language. The examiner respectfully disagrees. Ishii in view of Bonora teaches wherein the process stage includes an increased (inner) diameter portion having an annular substrate holding surface for holding the second area, and a decreased (inner) diameter portion supporting the increased diameter portion (See Ishii’s annotated fig. 1 below. The process stage includes an increased inner diameter portion having an annular substrate holding surface for holding the second area, and a decreased inner diameter portion supporting the increased diameter portion). 

    PNG
    media_image1.png
    848
    682
    media_image1.png
    Greyscale

See above rejection for more details. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723